DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of one UMI, degenerate base at 3’ end, Stoffel fragment, Taq ligase, exonuclease III, removed by heat inactivation, P5 sequence, bacterial cells, DNA constructs, 16S rRNA, cycling or transformation compounds containing nitrogen, agricultural process  in the reply filed on 11/3/2021 is acknowledged.
Claims 3-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.
Claims 1-2, 6-31 are being examineds.
	Priority
	The instant application was filed 07/01/2020 claims priority from provisional application 62869231, filed 07/01/2019. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 	See petition decision of 9/21/2021.
Claim Objections
Claims 1-2, 6-31 are objected to because of the following informalities: 
Claim 1 recites, “DNA-MIP” in (ii),   and “MIP” end of step d in bold.  There is no reason for this recitation to be bolded.  It is suggested the claim be amended to no longer recite the term bolded.
Claims 2, 6-31 are objected to as they depend from claim 1.
Claim 7 recites, “ “MIP” in bold.  There is no reason for this recitation to be bolded.  It is suggested the claim be amended to no longer recite the term bolded.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, 10-12, 21-23, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500).
The prior art as exemplified below demonstrates the use of molecular inversion probes were known that contained unique sequences and the backbone has limited identify with the sample and secondary structure.  The art demonstrate gap filing by polymerization and ligation were known.  The art demonstrates the use of 3’ to 5’ singe stranded and double stranded exonucleases to degrade linear MIPs, removing the exonucleases, amplifiying and sequencing were known.
Shapero teaches compositions and methods to enhance molecular inversion probe assays (title).  Shapero teaches, “The polymers or oligomers may be heterogeneous or homogeneous in composition, and may be isolated from naturally-occurring sources or may be artificially or synthetically produced. In addition, the nucleic acids may be DNA or RNA, or a mixture thereof, and may exist permanently or transitionally in single-stranded or double-stranded form, including homoduplex, heteroduplex, and hybrid states.” (0052)
Shapero teaches, “[0059] "Sample" means a quantity of material from a biological, environmental, medical, animal, bacterial, plant or patient source in which detection or measurement of target nucleic acids is sought. Often a sample is a lysate of an organism tissue of cells. Typically, samples in the present context include materials comprising nucleic acids. On the one hand it is meant to include a specimen or culture (e.g., microbiological cultures). On the other hand, it is meant to include both biological and environmental samples. A sample may include a specimen of synthetic origin. Biological samples may be animal, including human, fluid, solid (e.g., stool) or 
Shapero teaches, “[0051] A " molecular inversion probe" (MIP) is a nucleic acid probe that hybridizes to the complementary sequences of a target nucleic acid of interest with the MIP 5' end hybridizing 5' on the target from the position at which the MIP 3' end hybridizes to the target. Where the target is circular, the orientation is with regard to the closest positions of the 3' and 5' ends. When hybridized to target, MIPs form a loop back from one end to the other. The MIP sequences configured to hybridize to target sequences are referred to as homology regions.”
Shapero teaches, “[0163] The MIP technology provides key advantages over alternative platforms. The cooperative hybridization between the HR1 and HR2 results 
Shapero teaches, “0157] The MIP methods disclosed herein can be beneficially be used in various combinations that do not conflict. For example, the methods can include providing any of the MIP probes described herein, and in the paragraph immediately above. The methods can include: 1) contacting and hybridizing a target nucleic acid with a MIP having HR1 and HR2 separated by a gap of 1 to 3 bases on the target; 2) contacting and hybridizing a target nucleic acid with a MIP having HR1 and HR2 not separated by a gap on the target; 3) contacting and hybridizing a target nucleic acid with a MIP having HR1 and HR2, wherein HR2 is at least 10% longer than HR1; 4) any of 1 to 3 above, and further hybridizing the MIP to target and enzymatically removing any bases beyond those required to fill the gap; 5) any of the 1 to 4 above, and further providing a modified NTP (e.g., rNTP, dNTP, or analog) that bears a polymerase inhibiting function; 6) any of 1 to 5 above, further providing an affinity pair member to the MIP and capturing the MIP if it has not been circularized in the MIP reaction; 7) any of 1 to 6 above, further wherein the MIP has a HR flap and no gap when hybridized to target; 8) any of 1 to 7 above, further contacting the MIP with a cleavase; 9) any of 1 to 8 above, further cleaving the MIP with an enzyme that is not UNG; 10) any of 1 to 9 above, further adapting the MIP with a tag and capturing the MIP by the Tag with a capture probe on an array; 11) any of 1 to 10 above, further detecting 
Shapero teaches, [0209] This example describes an alternate efficient method for removing excess MIP probes that have not been circularized following the gap-fill reaction. The OncoScan platform typically utilizes a combination of three exonucleases (exonuclease I, exonuclease III, and exonuclease VII) to remove uncircularized MIP probes following the gap-fill reaction. This removal of uncircularized MIP probe is important to MIP assay performance. In addition to unreacted MIP probe, the gap-fill reaction can result in polymerization of MIP probes, especially at high MIP probe concentrations. During a subsequent PCR reaction, both unreacted and polymerized MIP probe can compete for primer hybridization, decreasing the efficiency of amplification of the true product. In addition, polymerized MIPs result in a template which can be amplified during the subsequent PCR reaction. Therefore, removal of any form of linear MIP probe is very important, where PCR is involved in the amplification step..”  Shapero teaches, “[0210] In typical MIP workflow, any form of linear MIP probe is removed following the gap-fill reaction by digestion with a combination of 
Shapero teaches, “0251] There are a variety of ways to read-out the MIP probes. For example, after linearization, the MIPs can be read out using next generation sequencing (NGS). The universal primers may be modified to accommodate specific needs of different NGS platforms. The entire linearized MIP probe product could be sequenced. Alternately, the probe tag could be released via cleavage and only the tag would need to be sequenced to identify the result since the tag encodes the locus under interrogation, the allele, and the individual sample. This approach differs from the use of MIPs for target enrichment since in this embodiment the MIP is needed to discriminate SNP alleles and NGS is used only for detection of the tag.”
Shapero teaches Exo-mix denaturation by heating to 80oC.(322)
Thus Shapero teaches all the steps of claim 1, but does not specifically teach, “wherein the backbone sequence has low sequence homology to DNA in the environmental sample and has minimal ability to form secondary structures, thereby generating a sample comprising denatured DNA-MIP complexes.”
	However,  Lau teaches, “The binding regions of MIP were connected with a 104 nt linker sequence containing primer sites (P1 and P2) for sequence amplification (Fig. 1). The MIP had a total size of 143 nt and was analyzed using the OligoAnalyzer 3.0 software (Integrated DNA Technologies) (http://www.idtdna.com/analyzer/Applications/OligoAnalyzer/) to avoid any secondary structures that might interfere with the hybridization process” (page 3, 1st column design of MIP).
	Thiyagarajan teaches, “he remaining probes are screened against the potential
background caused by the host genome using an online BLAST search [8] of the probes against the genome of the host.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design MIP probes such that the backbone did not have secondary structure or homology to sequences in the sample for use in the method of Shapero.  The artisan would be motivated to minimize secondary structure and cross-hybridzation to non-target samples to improve the efficiency of the probes.  The artisan would have a reasonable expectation of success as the artisan is merely using art accepted methods to improve probe design.  
With regards to claim 2, Shapero teaches in figure 1, the 25-mer unique tag between HR1 and HR2.  
With regards to claim 7, Shapero teaches multiplex detection of nucleic acid sequences (claim 75).
With regards to claim 8, Shapero teaches Stoffel fragment (0174-0175).  Lau (page 3, 1st column, bottom)

With regards to claim 10 -12,  Thiyagarajan teaches, “Subsequently, 10 units exonuclease I and 200 units exonuclease III (Epicentre, Madison, WI) were added and the mixture was incubated for 60 minutes at 37°C and 20 minutes at 80°.” Shapero teaches, [0209] This example describes an alternate efficient method for removing excess MIP probes that have not been circularized following the gap-fill reaction. The OncoScan platform typically utilizes a combination of three exonucleases (exonuclease I, exonuclease III, and exonuclease VII) to remove uncircularized MIP probes following the gap-fill reaction. This removal of uncircularized MIP probe is important to MIP assay performance. In addition to unreacted MIP probe, the gap-fill reaction can result in polymerization of MIP probes, especially at high MIP probe concentrations. During a subsequent PCR reaction, both unreacted and polymerized MIP probe can compete for primer hybridization, decreasing the efficiency of amplification of the true product. In addition, polymerized MIPs result in a template which can be amplified during the subsequent PCR reaction. Therefore, removal of any form of linear MIP probe is very important, where PCR is involved in the amplification step..”  Shapero teaches, “[0210] In typical MIP workflow, any form of linear MIP probe is removed following the gap-fill reaction by digestion with a combination of exonucleases. The exonuclease mixture contains exonuclease I, exonuclease III and exonuclease VII. Exonuclease I digests single-stranded DNA in a 3'.fwdarw.5' direction, requires a free 3'-hydroxyl terminus, but does not digest double-stranded DNA. Exonuclease III is a 3'-exonuclease which catalyzes the removal of mononucleotides from the 3'-OH end of double stranded DNA.” hapero teaches Exo-mix denaturation by heating to 80oC.(322)

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to identify the microoragnisms by alignment and identify mutations.  The artisan would be motivated as Shapero teaches alignment and Lau and Thiyagarajan teaches identification of pathogens.  The artisan 
With regards to claim 30-31, Shapero teaches soil  and bacterial cells0059.
Claims 6 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500 as applied to claims 1-2, 7-8, 10-12, 21-22, 30-31  above, and further in view of Church (US 2008/0269068).
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
Shapero, Lau and Thiyagarajando not specifically teach 3’ degenerate nucleotides in the target region or Taq ligase.
However,Church teaches, “ Each MIP will contain several (e.g., six) degenerate bases at both its 5' and 3' ends. Just internal to these degenerate bases will be several bases whose purpose is to guide the MIP towards hybridizing at a specific position on the bead-bound template targets. Specifically, they will be targeted to bind such that the 12 degenerate bases overlap with the 12 unknown bases that are targeted for sequencing. The remainder of the MIP will contain one or several `barcode` sequences. The population of MIPs will be structured such that there are 48 possible barcodes, and the barcode on any given MIP is correlated with the identity of one base at one of the 12 degenerate positions. Thus 12.times.4=48 possible MIPs to be mixed together, each bearing one of 48 barcodes.” (0067)

Church teaches, “0068] Taq ligase will be added and incubated at 55.degree. C. for an extended period. In one embodiment, a lower temperature will be used, possibly with T4 ligase, depending on what balance of sensitivity and specificity is necessary. The MIPs should selectively seal when there is appropriate matching at the degenerate positions”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute Taq ligase for ampligase.  The artisan would be motivated to determine if one ligase performed better relative to the other.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one ligase known to work in MIP assays for another ligase know to work in MIP assays.  
Claims 13-14,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 7-8, 10-12, 21-22, 30-31 above, and further in view of Dabney(BioTechniques 52:87-94 (February 2012) doi 10.2144/000113809) .

	Shapero, Lau and Thiyagarajan do not specifically teach the use of a high fidelity proofreading polymerase to P5 primer sequence.
	However, Dabney teaches the use of a high fidelity proofreading polymerase and P5 indexed adapters (Illumina libaray preparation and Modern human Library amplification).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the high fidelity polymerase of Dabne and the P5 primer sequences in the method of  Shapero, Lau and Thiyagarajan.   The artisan would be motivated to determine if one high fidelity polymerase performed better relative to the other using an optimized standard primer sequence.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one polymerase  known to work in PCR assays for another polymerase know to work in PCR assays.  
Shapero, Lau and Thiyagarajan while teaching high throughput sequencing, do not specifically teach pair end sequencing.
However, Dabney teaches, “library were sequenced on separate lanes of 75 cycle double-index paired-end runs on the Illumina GAII platform as described in Kircher et. al. (21) and bases were called with the machine learning algorithm Ibis (22).”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use pair end sequencing of Dabney in the method of Shapero, Lau and Thiyagarajan.  The artsian would be motivated to .  
Claims16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 7-8, 10-12, 21-22, 30-31 above, and further in view Chen (Genomics, Proteomics & Bioinformatics Volume 11, Issue 1, February 2013, Pages 34-40)
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
Shapero, Lau and Thiyagarajan while teaching high throughput sequencing, do not specifically teach massively parallel chain termination sequencing.  
However, Chen teaches review of reversible chain terminators in next generation sequencing (title).  Chen teaches, “the application of reversible termination strategy  effectively solves the problem of accurate identifying homopolymeric runs (such as PolyA) which are difficult to achieve using pyrosequencing technology. It was reported that the reversible termination sequencing could accurately read out more than 18 consecutive A [26,27]” (page 39 top).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use reversible chain terminators in the method of Shapero, Lau and Thiyagarajan.  The artisan would be motivated to .  
Claims 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 7-8, 10-12, 21-22, 30-31 above, and further in view Stoeckel (water research 43 (2009) 4820–4827)
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
Shapero, Lau and Thiyagarajan do not teach the use of spike in control or 16s rRNA.
However, SToeckel teaches, “Although not yet a standard procedure, several studies have reported the use of spike-and-recovery controls to diagnose issues with extraction efficiency. For example, Siefring et al. (2008) added salmon sperm DNA and Lactococcus lactis cells prior to DNA extraction to correct for recovery efficiency of enterococci and Bacteroidales. Coyne et al. (2005) spiked samples with E. coli carrying a plasmid target to evaluate extraction methods for blue-green algae. Koike et al. (2007) also used plasmid-based targets to estimate recovery efficiency of tetracycline resistance genes from water samples. James and Genthner (2008) created a transgenic Streptococcus gordonii strain as a possible spike-and-recovery surrogate for enterococci in regulatory monitoring of recreational waters. Lebuhn et al. (2004) chose the more direct route of spiking pathogen analogues (avirulent poliovirus, st column).  
Stoeckel teaches, “In this study, we investigated two spike-and-recovery controls to monitor recovery of Bacteroidales 16S rRNA genes in water: (1) E. coli, carrying a plasmid construct (pDsRed2; (Matz et al., 1999), and (2) Pantoea stewartii, a plant pathogen, carrying a target exopolysaccharide synthesis gene (cpsD) on its chromosome (Coplin et al., 2002).” (page 4821, bottom 1st column).  Both are DNA and thus DNA constructs.
Therefor it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims of the claims to use spike in of bacterical DNA constructs such as those taught by Stoeckel in the methods of Shapero, Lau and Thiyagarajan.  The artisan would be motivated to examine issues with extraction , processing or amplification of the sample.  The artisan would have a reasonable expectation of success as the artisan is merely suing known controls in known methods.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine 16S rDNA or 16S rRNA as a target locus.  The artisan would be motivated to use 16S rDNA or 16S rRNA as the art demonstrates it was known and used for detection of baterical species.  The artisan would have a reasonable expectation of success as the artisan is merely suing known nucleic acid sequences to examine known species.  
Claims 24, 25, 28-29   is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. 
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs and environmental samples are set forth above.
Shapero, Lau and Thiyagarajan do not teach the use of target loci for nitrogen cycling, 16s rRNA  or agricultural process.  
However, Nicol teaches, “considerable proportion of prokaryotic biomass in mesophilic marine and terrestrial environments. Since the initial discovery of Crenarchaeota in the marine picoplankton [2,3], 16S rRNA gene surveys have recovered crenarchaeal sequences from all major moderate environments including forest, agricultural, grassland and alpine soils [4–8], freshwater [9], sediments [10,11] and tissues and digestive tracts of terrestrial and aquatic animals [12–14]. Until recently, none of these Archaea had been obtained in laboratory culture and the closest cultivated relatives were exclusively (hyper)thermophiles from terrestrial or marine hot springs. However, one species in this group, Cenarchaeum symbiosum, was quasicultivable in laboratory aquaria at only 108C as a symbiont of the marine sponge Axinella mexicana [12]. Phylogenetic analyses revealed distinct lineages within the non-thermophilic Crenarchaeota that reflect some level of ecological differentiation (Figure 1). Most of the planktonic marine sequences are placed within the group 1.1a lineage. This group was estimated to represent w20% of all planktonic prokaryotes in different oceans and to dominate specifically in deeper regions [15–18]. In most soil samples st column, top 2nd).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to the claims to detect 16S rRNA, or ammonia monoxidase as target loci.  The artisan would be motivated as Nicol demonstrates the 16S rRNA was known to be surveyed for diversity in samples including agricultural.  The artisan would be motivated to detect ammonia monoxidase, as Nicol further teaches ammonia monoxidase plays a role in nitrogen cycling.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known loci.  
With regards to claim 24, ammonia monoxidase determine a rate of nitrogen turnover in a sample,
Claims 15, 18-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics .
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs and environmental samples are set forth above.
Shapero, Lau and Thiyagarajan do not teach the use of 16s rRNA  , binning, sample ID and determining amount.  .  
However, Zeichner  teaches, “[0106] The variable regions V1-V3 of the 16S rRNA gene were PCR amplified using barcoded 27F and 338R 16S primers, as described previously (Zupancic, M L et al., PLoS One 7: e43052, 2012). Negative controls without a template were included for each barcoded primer pair. The presence of PCR amplicons was then confirmed by gel electrophoresis on a 2% agarose gel and staining with ethidium bromide. PCR products were quantified using the Quant-iT PicoGreen dsDNA assay and equimolar amounts (100 ng) of PCR amplicons were pooled prior to pyrosequencing (Zupancic, M L et al., PLoS One 7: e43052, 2012). This 16S amplicon pool was sequenced by 454 FLX Titanium sequencing technology using 454 Life Sciences primer A by the Genomics Resource Center at the Institute for Genome Sciences, University of Maryland School of Medicine, using protocols recommended by the manufacturer as amended by the Center. 16S sequence analysis and Statistical Analyses. The pipeline CloVR-16S version 1.1 within the CLoVR system (www.CLoVR.org)(Angiuoli, S V et al., BMC Bioinformatics 12: 356, 2011) was used to bin and trim the sequences. Sequences were binned and trimmed, using the sample-specific barcode sequences and process the resulting sequences for phylogenetic analyses (for more information about the CLoVR-16S workflow, see 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use sample specific barcode (sample index) in the detection and quantitation of 16s rRNA in the method of Shapero, Lau and Thiyagarajan.  The artisan would be motivated as Zeichner  teaches 16S rRNA, sample barcodes and sample barcodes allow for use of prior art methods of pipeline analysis.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods.  
Summary
	No claims are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634